DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
Claims 1-12 are pending.  Claims 1-6 and 8 are withdrawn from consideration as being drawn to non-elected inventions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicant’s amendment to the claim.
The specification is objected to because DT11 in Table 11 is given 5 different SEQ ID NOs:, which match the unmodified toxin listed above each cictaion, even though DT11 has modifications and even though BCW003, TIC105, TIC107, Cry2Ab and Cry1Ca differ enough from each that the two amino acid modifications listed in column 2 would not be sufficient to make a single protein (DT11) identical to each.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beazley et al (US 2014/0373191) taken with the evidence of the instant specification.
The instant claims are product-by-process claims.  MPEP § 2113(I) states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus, determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable though the prior product was made by a different process.
Beazley et al disclose soybean plants transformed with a construct comprising two recombinant nucleic acid molecules, one comprising an actin2 promoter operably lined to a nucleic acid encoding Cry2Ab and the other comprising a rubisco promoter operably lined to a nucleic acid encoding Cry1A.105 (¶107, 113-114).  Cry2Ab and Cry1A.105 are both FFPPs.  The plants descend from plant cells transformed with the recombinant nucleic acid molecules (¶106, 112-114).
The instant specification teaches that Cry2Ab and TIC105 (also known as Cry1A.105) inherently bind to different receptors when assayed by comparing the receptor binding characteristics of disabled proteins prepared from each of Cry2Ab and TIC105 in a plurality of molar ratios in which the disabled protein is present in a greater concentration that the other pesticidal polypeptide (example 6).  The TIC105 disabled protein used in the assays has diminished toxicity against the target pest comprising to TIC105 (Table 5).  Thus, Cry2Ab and Cry1A.105 expressed in Beazley et al’s soybean plants inherently have the structure implied by the steps recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (PLoS One, 2014, 9(10): e110006) in view of Gossele et al (US 20100180351), taken with the evidence set forth in the instant specification.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 16 March 2022.  Applicant’s arguments filed 4 May 2022 have been fully considered but they are not persuasive.  
Claim 7 is directed to a plant comprising a recombinant nucleic acid molecule comprising a first promoter and a first FFPP (fully functional pesticidal polypeptide) and a second promoter and a second FFPP, wherein the first promoter and second promoter are heterologous to the first and second FFPP, wherein the first and second FFPP are different, and wherein the combination is toxic to a target pest.  The claim recites that the first and second FFPPs bind to different receptors in the target pest, as determined by steps comprising preparing a disabled protein from the first FFPP and comprising the binding characteristics of the FFPP to the second FFP alone and in a plurality of molar ratios in which the DP is present in greater concentrations than the second FFP in the diet of the target pest.
Dependent claims recite that the plant is produced by crossing a first plant comprising the first recombinant nucleic acid molecule with a second plant comprising the second recombinant nucleic acid molecule, is regenerated from a transformed plant cell, is a decedent of the plant cell transformed with the first and second recombinant nucleic acid molecules, or wherein preparing the DP  comprises conforming that the DP when used alone in a bioassay has diminished toxicity against the target pest.
These claims are product-by-process claims.  MPEP § 2113(I) states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus, determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable though the prior product was made by a different process.
Zhao et al teaches expression of a first and second FFPP, Cry1Ab and Cry2Ab, under the control of a single heterologous promoter in rice (pg 3, right column, paragraph 2;  Figure 1). Zhao et al also teaches that these two proteins bind different receptors in the insect midgut (pg 4, left column, paragraph 4).
Zhao et al does not teach plants comprising a first heterologous promoter operably linked to the nucleic acid encoding Cry1Ab first and a second heterologous promoter operably linked to the nucleic acid encoding Cry2Ab.
Gossele et al teach a transgenic rice plants comprising a construct comprising a heterologous ubiquitin promoter operably linked to a nucleic acid encoding a first FFPP (Cry1C) and comprising a construct comprising an heterologous actin promoter operably linked to a nucleic acid encoding a second FFPP (Cry1Ab) (¶140).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify plants taught by Zhao et al to express each of Cry1Ab and Cry2Ab from different promoters as described in Gossele et al.  One of ordinary skill in the art would have been motivated to do so because these are alternative methods for expressing two proteins in the same plant.  Which one of ordinary skill in the art chooses is a design choice.  
The instant specification provides evidence that there is no overlap between the receptor binding sites of Cry1Ab and Cry2Ab in TBW (¶87-91, Table 6).  Thus, the two FFPPs in the plant taught by Zhao inherently bind to different receptors in a target pest.  MPEP 2112 states that the inherent feature need not be recognized at the time of the invention.
Gossele et al teach that their plants can be produced by crossing a plant transformed with an expression construct encoding Cry1C with a plant transformed with an expression construct encoding Cry1Ab (¶85).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce the plants by crossing a plant comprising a first heterologous promoter operably linked to the nucleic acid encoding Cry1Ab first with another plant comprising a second heterologous promoter operably linked to the nucleic acid encoding Cry2Ab.  One of ordinary skill in the art would have been motivated to do so because this is an alternative method of making the plants.  Which one of ordinary skill in the art chooses is a design choice.    
Response to Arguments
Applicant urges that the cited documents or combinations thereof do not teach or suggest “comparing the receptor binding characteristics of said DP to the second FFPP alone and in a plurality of molar ratios in which the DP is present in a greater concentration than said second FFPP in the diet of the target pest”, citing K/S HIMPP and Arendi (response pg 7-8).
This is not found persuasive because the instant claims are drawn to a product not a process.  In the instant claims, the first and second FFPPs must bind to different receptors when assayed by “comparing the receptor binding characteristics of said DP to the second FFPP alone and in a plurality of molar ratios in which the DP is present in a greater concentration than said second FFPP in the diet of the target pest”.  However, since the claims are not drawn to a process, such steps need not have been performed, as long as the first and second FFPPs are ones that inherently would bind to different receptors in such an assay.  The instant example 4 shows that “Cry1Ab and Cry2Ab each bind to different target receptors” (¶88).  
The claims at question in Arendi are method claims, while the instant claims are product claims.  Common sense was not needed to supply a missing limitation in the instant rejection, as Gossele teaches expressing multiple FFPPs each expressed from their own promoter.  It would have been obvious to one of ordinary skill in the art to express Zhao’s Cry1Ab and Cry2Ab FFPPs from different promoters, as this is an alternative method routinely used in the art to express FFPPs.  
In K/S HIMPP, common knowledge was used to support a rejection.  The instant rejection does not rely on common knowledge to support a rejection.
MPEP § 2113(I) states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus, determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable though the prior product was made by a different process.
The instant specification shows that Cry1Ab and Cry2Ab inherently have the structure implied by the steps recited in the claims.  
Applicant urges that one of ordinary skill had no motivation to combine the features recited in the claims and a reasonable expectation of success (response pg 8).
This is not found persuasive.  The only difference between Zhao and the claims is expression of the proteins from different promoters.  The only motivation required for the rejection is why one of ordinary skill in the art would want to express the proteins from different promoters.  The rejection explains that expressing the proteins from different promoters is a design choice, one used by Gossele in expressing their two pesticidal proteins in plants.
Applicant urges that the Action does not provide an articulated reasoning with some rational underpinning that one of ordinary skill would have had a motivation to create the claimed subject matter (response pg 8).
This is not found persuasive .  The rejection explains that expressing the proteins from different promoters or the same promoter is a design choice of one of ordinary skill in the art.
Applicant urges that the statement in the prior rejection that “[o]ne of ordinary skill in the art would have been motivated to make such a modification because Gossele teaches that such methods can be used to express two FFPPs does not establish a prima facie case of obviousness because merely stating that one of ordinary skill in the art could have made the combination without also demonstrating that ordinary skill in the art would have made the combination does not constitute an articulated reasoning with some rational underpinning (response pg 8-9).
This is not found persuasive because the rejection is modified to explain the motivation in more detail.
Applicant urges that the action does not demonstrate that one of ordinary skill would have had a reasonable expectation of success;  the statement in the prior rejection that the knowledge with respect to molecular cloning was extremely high does not constitute an articulated reasoning with some rational underpinning because the Action does not demonstrate why one of skill in the art would have had an expectation of success when combining the features recited in the claims (response pg 9).
This is not found persuasive.  Gossele teaches the level of skill of one of ordinary skill in expressing multiple proteins in plants from different promoters.  One of ordinary skill would thus have had a reasonable expectation of success doing so for expressing Cry1Ab and Cry2Ab in plants.  Applicant has not explained why they think that one of ordinary skill would not have had a reasonable expectation of success when Gossele teaches that one of ordinary skill can express in plants multiple proteins from different promoters.
Claims 7 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beazley et al (US 2014/0373191) in view of Gao et al (2011, US 8,049,071).
Claim 7 is directed to a plant comprising a recombinant nucleic acid molecule comprising a first promoter and a first FFPP (fully functional pesticidal polypeptide) and a second promoter and a second FFPP, wherein the first promoter and second promoter are heterologous to the first and second FFPP, wherein the first and second FFPP are different, and wherein the combination is toxic to a target pest.  The claim recites that the first and second FFPPs bind to different receptors in the target pest, as determined by steps comprising preparing a disabled protein from the first FFPP and comprising the binding characteristics of the FFPP to the second FFP alone and in a plurality of molar ratios in which the DP is present in greater concentrations than the second FFP in the diet of the target pest.
Dependent claims recite that the plant is produced by crossing or breeding with a first plant comprising the first recombinant nucleic acid molecule with a second plant comprising the second recombinant nucleic acid molecule, is regenerated from a transformed plant cell, is a decedent of the plant cell transformed with the first and second recombinant nucleic acid molecules, or wherein preparing the DP comprises conforming that the DP when used alone in a bioassay has diminished toxicity against the target pest.
These claims are product-by-process claims.  MPEP § 2113(I) states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus, determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable though the prior product was made by a different process.
The teachings of Beazley et al are discussed above.  The transformation event that gave the best expression levels of the proteins was named MON87751 (¶119, 134).   Beazley et al do not teach producing the plant by crossing or breeding with a first plant comprising the first recombinant nucleic acid molecule with a second plant comprising the second recombinant nucleic acid molecule.
Gao et al teach MON87701 soybean plants comprising a construct comprising a rubisco promoter operably linked to a nucleic acid encoding TIC107 (Example 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to cross the MON87751 plants taught by Beazley et al with the MON87701 plants taught by Gao et al.  One of ordinary skill in the art would have been motivated to do so because Beazley et al suggests doing so (¶174, claim 25).
The instant specification teaches that TIC105 in MON87751 and TIC107 in MON87701 do not compete for the same receptor, and thus inherently bind to different receptors (¶108).  Thus, TIC107 and TIC105 inherently have the structure implied by the steps recited in the claims.  Given their difference in sequence, TIC107 and Cry2Ab also inherently have the structure implied by the steps recited in the claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10, 20 and 24 of U.S. Patent No. 9,719,145, taken with the evidence of US 8,049,071.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Soybean plants comprising SEQ ID NO:10, as claimed in ‘145, are species of the genus of plants comprising a recombinant nucleic acid molecule comprising a first promoter and a first FFPP and a second promoter and a second FFPP, wherein the first promoter and second promoter are heterologous to the first and second FFPP, wherein the first and second FFPP are different, wherein the combination is toxic to a target pest, and wherein the first and second FFPPs bind to different receptors in the target pest, as determined by steps comprising preparing a disabled protein from the first FFPP and comprising the binding characteristics of the FFPP to the second FFP alone and in a plurality of molar ratios in which the DP is present in greater concentrations than the second FFP in the diet of the target pest.  SEQ ID NO:10 comprises two recombinant nucleic acid molecules, one comprising a promoter operably lined to a nucleic acid encoding Cry2Ab and the other comprising a different promoter operably lined to a nucleic acid encoding Cry1A.105 and the soybean genomic DNA comprising event MON87751.  Cry2Ab and Cry1A.105 are both FFPPs.  
Cry2Ab and TIC105 (also known as Cry1A.105) inherently bind to different receptors when assayed by comparing the receptor binding characteristics of disabled proteins prepared from each of Cry2Ab and TIC105 in a plurality of molar ratios in which the disabled protein is present in a greater concentration that the other pesticidal polypeptide (the instant specification, example 6, Table 5).  Thus, Cry2Ab and Cry1A.105 expressed in then plants claimed in ‘145 inherently have the structure implied by the steps recited in the claims.
Claim 24 of ‘145 claims that the soybean plants further comprise event MON87701.  MON87701 soybean plants were transformed with a construct comprising a rubisco promoter operably linked to a nucleic acid encoding TIC107 at a specific genomic location (‘071, Example 1).  TIC105 in MON87751 and TIC107 in MON87701 do not compete for the same receptor, and thus inherently bind to different receptors (instant specification, ¶108).  Thus, TIC107 and TIC105 inherently have the structure implied by the steps recited in the claims.  
Soybean plants comprising both events MON87751 and MON87701 would be produced by crossing a MON87751 plant with a MON87701 plant.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne Kubelik/Primary Examiner, Art Unit 1662